Exhibit 10.50

HOUGHTON MIFFLIN HARCOURT COMPANY

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

Effective February 23, 2016

The Houghton Mifflin Harcourt Company Non-Employee Director Deferred
Compensation Plan (the “Plan”) is intended to provide non-employee directors the
ability to defer certain compensation earned. The Plan is effective as of
February 23, 2016 (the “Effective Date”) and permits the deferral of
compensation received for services rendered after the Effective Date. This Plan
applies to all such compensation and all earnings thereon, as applicable (as
described below).

ARTICLE I

DEFINITIONS

Capitalized terms used in this Plan, shall have the meanings specified below.

1.1 “Account” or “Accounts” shall mean all of the Deferral Subaccounts that are
specifically provided in this Plan.

1.2 “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.

1.3 “Beneficiary” or “Beneficiaries” shall mean the person or persons designated
in writing by a Participant in accordance with procedures established by the
Committee or the Plan Administrator to receive the benefits specified hereunder
in the event of the Participant’s death. No beneficiary designation shall become
effective until it is filed with the Committee or the Plan Administrator. If
there is no such designation or if there is no surviving designated Beneficiary,
then the Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary.

1.4 “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

1.5 “Change in Control” shall have the meaning given such term under the
Company’s 2015 Omnibus Incentive Plan (or any successor plan) (the “Equity
Plan”).

1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended. Reference
in the Plan to any section of the Code shall be deemed to include any
regulations or other interpretative guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance.



--------------------------------------------------------------------------------

1.7 “Committee” shall mean the Compensation Committee of the Board or a
committee thereof appointed to administer the Plan.

1.8 “Company” shall mean Houghton Mifflin Harcourt Company, a Delaware
corporation.

1.9 “Compensation Committee” shall mean the Compensation Committee of the Board.

1.10 “Deferral Subaccount” shall mean the bookkeeping account maintained by the
Company for each Participant that is credited with amounts equal to (i) the
portion of the Participant’s Director Payments that he or she elects to defer,
and (ii) earnings and losses attributable thereto.

1.11 “Director” shall mean a non-employee member of the Board.

1.12 “Director Payments” shall mean, with respect to any Director, the
compensation payable in the form of the annual retainer, committee fees or other
cash compensation.

1.13 “Disability” shall mean a circumstance where the Company or its
subsidiaries shall have cause to terminate a Participant’s service on account of
“disability,” as defined in any then-existing consulting or similar services
agreement between the Participant and the Company or its subsidiaries or, in the
absence of such an agreement, it means cause for termination of the
Participant’s service due to a determination that the Participant is disabled in
accordance with a long-term disability insurance program maintained by the
Company or a determination by the U.S. Social Security Administration that the
Participant is totally disabled; provided, however, that a Participant shall not
have a Disability for purposes of the Plan unless the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or the Participant is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering the employees of the Company or its
subsidiaries.

1.14 “Distributable Amount” shall mean the vested balance in a Participant’s
Accounts subject to distribution in a given Plan Year.

1.15 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.16 “Fund” or “Funds” shall mean one or more of the notional investment options
selected by the Committee, or its designee, to which Participants may have an
opportunity to elect to make deemed investments pursuant to Section 3.4. Funds
may include, without limitation, the investment alternatives available under the
Company’s 401(k) plan as in effect from time to time, investment in the
Company’s common stock, or a specified fixed rate of return.

 

2



--------------------------------------------------------------------------------

1.17 “In-Service Distribution Date” shall mean, in the case of a distribution to
be made while the Participant is still performing services for the Company or
its subsidiaries, the month of June of the Plan Year elected by the Participant.

1.18 “Participant” shall mean any Director who becomes a Participant in this
Plan in accordance with Article II.

1.19 “Plan” shall mean this Houghton Mifflin Harcourt Company Non-Employee
Director Deferred Compensation Plan.

1.20 “Plan Administrator” shall mean, if applicable, any record keeper appointed
by the Company (which may include an Affiliate of the Company) to perform
administrative and other functions associated with the Plan.

1.21 “Plan Year” shall mean the Company’s fiscal year, which as of the Effective
Date is the annual period commencing January 1 and ending the following December
31.

1.22 “Section 409A” shall mean Section 409A of the Code.

1.23 “Separation from Service” shall mean that the service provider relationship
with the Company and any entity that is to be treated as a single employer with
the Company for purposes of Treasury Regulations Section 1.409A-1(h) (the
“Single Employer”) terminates such that the facts and circumstances indicate it
is reasonably anticipated that no further services will be performed or that the
level of bona fide services the Participant would perform after the termination
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (over the immediately preceding 36-month period (or
the full period of services to the Single Employer if the Participant has been
providing services to the Single Employer less than 36 months).

1.24 “Separation from Service Distribution Date” shall mean, in the case of a
distribution on account of a Separation from Service, the first month following
the month in which the Separation from Service occurs (or, if the Participant is
a Specified Employee on the date of the Separation from Service, the seventh
month following the month in which the Separation from Service occurs).

1.25 “Specified Employee” shall mean a “specified employee” within the meaning
of Section 409A.

1.26 “Unforeseeable Emergency” shall mean a severe unforeseeable financial
hardship as defined in Section 409A, including a severe financial hardship
resulting from (i) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s designated Beneficiary, or the Participant’s dependent
(as defined in Section 152 of the Code, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)), (ii) the loss of the Participant’s property due to
casualty, or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control.

 

3



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY FOR PARTICIPATION

2.1 Eligibility of Directors. Each Director shall be eligible to participate in
the Plan.

2.2 Participation. A Director shall become a Participant in the Plan by electing
to make a deferral of Director Payments in a Plan Year in accordance with
Article III.

2.3 Amendment of Eligibility Criteria. The Committee may, in its discretion,
change the criteria for eligibility for any reason, including to comply with any
applicable laws relating to the operation of the Plan. Eligibility for
participation in one Plan Year does not guarantee eligibility to participate in
any future Plan Year.

ARTICLE III

ELECTIONS

3.1 Election of Director to Defer Director Payments or Equity Compensation.

(a) Timing of Election to Defer Director Payments and/or Equity Compensation. A
Participant may elect to defer Director Payments on or prior to December 31 of
the calendar year prior to the calendar year for which such Director Payments
would be earned. If a Participant is permitted by the Committee to elect to
defer any annual restricted stock unit or other award to be issued to such
Participant under the Equity Plan, such deferral shall be made on or prior to
December 31 of the calendar year prior to the calendar year of the grant;
provided that, the deferral may be made at any time prior to the grant date, if
the award requires the Participant’s continued service for not less than 12
months after the grant date in order to vest in such award subject to the
provisions of Section 409A. To the extent a Participant is permitted to defer
settlement of awards issued under the Equity Plan, the terms and conditions of
the Plan applicable to deferrals of Director Payments shall apply to such
deferrals mutatis mutandis unless the context clearly requires otherwise.

(b) Amount Eligible for Deferral. As of the Effective Date, a Participant may
elect to defer up to 100% of his Director Payments. The Committee may change the
amount that may be deferred in respect of any Plan Year at any time, or from
time to time.

3.2 Special Rule. Notwithstanding the provisions of Section 3.1(a), a
Participant who has not previously been eligible to participate in another
elective deferred compensation plan (that would be treated as the same type of
plan as the Plan for purposes of Section 409A) may make an initial deferral
election under the Plan in accordance with the other provisions of Section 3.1,
as applicable, within 30 calendar days of first becoming eligible to participate
under the Plan; provided, however, that in such event such deferral elections
shall apply only to Director Payments that are earned after the date of such
election.

3.3 Elections as to Time and Form of Payment. At the time of making an election
to defer Director Payments, the Participant shall make an election regarding the
time and, if permitted by the Committee, the form of payment of the Director
Payments deferred for that Plan Year (including earnings and losses attributable
thereto).

(a) Elections as to Time. A Participant shall elect to receive a distribution of
his or her Director Payments to be deferred for a Plan Year (and all earnings
and losses attributable thereto) (i) on an In-Service Distribution Date, or (ii)
on a Separation from Service Distribution Date; provided, however, that a
Participant’s In-Service Distribution Date may be no earlier than three years
following the date on which the deferral of Director Payments is made.

 

4



--------------------------------------------------------------------------------

(b) Elections as to Form. A Participant may be provided an opportunity to elect
the form of the distribution of his or her Director Payments, in a lump sum
payment or in installments over a period of no more than fifteen years. If no
such opportunity is offered or election is not made, the Participant shall be
deemed to have elected to receive payment in a lump sum. Any election to receive
payment in installments is subject to the terms of Article VI.

(c) Application of Election. An election as to time and form of payment made
shall apply to the Director Payments deferred for the applicable Plan Year.

(d) No Changes Permitted. Except as permitted by Section 3.3(e) below, elections
as to time and form of payment shall become irrevocable as of December 31 of the
Plan Year prior to the calendar year for which such Director Payments are
deferred, or as of the grant date with respect to any deferral of an award under
the Equity Plan that requires the Participant’s continued service in order to
vest in the award as contemplated by Section 3.1(a).

(e) Subsequent Changes in Time and Form of Payment. With prior approval of the
Committee, a Participant may delay the timing of a previously-scheduled payment
or may change the form of a payment only if such subsequent deferral election
meets all of the following requirements:

(i) the subsequent deferral election shall not take effect until at least 12
months after the date on which it is made;

(ii) the election must be made at least 12 months prior to the date the payment
is scheduled to be made. For installment payments, the election must be made at
least 12 months prior to the date the first payment in such installment was
scheduled to be made; and

(iii) the subsequent deferral election must delay the payment for at least five
years from the date the payment would otherwise have been made. For installment
payments, the delay is measured from the date the first payment was scheduled to
be made.

A Participant may make only one subsequent change with respect to deferrals made
for a specific Plan Year.

(f) Manner of Election. As determined by the Committee, initial elections and
subsequent elections, if any, may be made in writing or through an electronic
medium such as a website enrollment window or through an email enrollment form
or as otherwise specified by a Plan Administrator, or through such other method
determined by the Committee, provided that there is sufficient record of when
such election is made.

 

5



--------------------------------------------------------------------------------

3.4 Elections as to Deemed Investment Choices.

(a) At the time of making the deferral election, a Participant may be given the
opportunity to make an election regarding how such Director Payments shall be
deemed to be invested for purposes of determining the amount of earnings or
losses to be credited to the Participant’s Accounts. If no such election
opportunity is provided or no such election is made, then the deferred Director
Payments shall be deemed invested in Company common stock or other default Fund
selected by the Committee from time to time.

(b) The Committee shall identify the Funds periodically made available for the
notional investment of Accounts, and shall periodically communicate the
available Funds to Participants. The Committee may alter, modify, eliminate or
replace any Funds and, if it does so, it may provide affected Participants a
different and/or modified Fund in place of the Fund being altered, modified,
eliminated or replaced. To the extent Participants are offered an opportunity to
select and/or modify the selection of the Funds in which their Accounts will be
deemed invested, such selection and timing of such selection shall be
communicated to the Company or Plan Administrator in such form and at such times
as shall be determined by the Committee.

ARTICLE IV

DEFERRAL ACCOUNTS

4.1 Deferral Subaccount. The Company or Plan Administrator shall establish and
maintain a Deferral Subaccount for each Participant under the Plan. A
Participant’s Deferral Subaccount shall be credited as follows:

(a) on the day the amounts are withheld and/or deferred from a Participant’s
Director Payments, with an amount equal to the Director Payments deferred by the
Participant; and

(b) unless otherwise determined by the Committee, no less frequently than
monthly to reflect the equivalent of the earnings, gains and losses that the
Deferral Subaccount would have experienced had it actually been invested in the
Funds chosen by the applicable Participant (or in the default Fund, if and as
applicable).

ARTICLE V

VESTING

5.1 Vesting. A Participant shall be 100% vested at all times in his or her
Deferral Subaccount.

ARTICLE VI

DISTRIBUTIONS

Distributions from the Plan shall be made only in accordance with this Article
VI. All distributions shall be in in Company common stock unless otherwise
specified by the Committee.

6.1 Distribution of Accounts While Still Performing Services or Upon Separation
from Service (if not a Specified Employee). Except as otherwise provided in
Section 6.2(b) and (c), in respect of all Distributable Amounts payable in a
lump sum on an In-Service Distribution Date or on a Separation from Service, the
value thereof shall be determined as of the last day of

 

6



--------------------------------------------------------------------------------

the month prior to the month in which the In-Service Distribution Date or
Separation from Service occurs, as applicable and the distribution thereof shall
be made as soon as administratively possible (and in no event later than 90
days) thereafter. In respect of all Distributable Amounts payable in
installments on an In-Service Distribution Date or on a Separation from Service,
all installments shall be valued as of the last day of the month prior to the
month in which the date of distribution is scheduled to occur, and the
distribution thereof shall be made as soon as administratively practicable (and
in no event later than 90 days) thereafter.

6.2 Distribution of Accounts for “Specified Employees”. For Distributable
Amounts payable in a lump sum, the value thereof shall be determined as of the
last day of the sixth month following the Separation from Service, and the
distribution thereof shall be made as soon as administratively possible (and in
no event later than 90 days) thereafter. For Distributable Amounts payable in
installments, (i) the first installment shall be valued as of the last day of
the sixth month following the Separation from Service, and the distribution
thereof shall be made as soon as administratively possible (and in no event
later than 90 days) thereafter, and (ii) each subsequent installment shall be
valued as of the last day of the month prior to the month in which the date of
distribution is scheduled to occur, and the distribution thereof shall be made
as soon as administratively possible (and in no event later than 90 days)
thereafter. For the avoidance of doubt, under no circumstances shall two
installments be paid in a single calendar year.

(a) Death. In the case of the death of a Participant, either while providing
services to the Company or its subsidiaries, or prior to distribution of the
Participant’s entire Account balance, the Participant’s Account balance shall be
distributed to the Participant’s Beneficiary as soon as administratively
possible and in no event later than 90 days following the death of the
Participant. The value of the Participant’s Account shall be determined as of
the date on which the Participant dies.

(b) Disability. In the case of the Disability of a Participant prior to the
commencement of distribution of the Participant’s Account balance, the
Participant’s Account balance shall be distributed to the Participant in a lump
sum as soon as administratively possible (and in no event later than 90 days)
after it has been determined that the Participant suffers from a Disability. The
value of the Participant’s Account shall be determined as of the date on which
it has been determined that the Participant suffers from a Disability.

6.3 Unforeseeable Emergency. A Participant shall be permitted to elect a
distribution from his or her Deferral Subaccount prior to the date the Accounts
were otherwise to be distributed in the event of an Unforeseeable Emergency,
subject to the following restrictions:

(a) the election to take a distribution due to an Unforeseeable Emergency shall
be made by requesting such a distribution in writing to the Committee, including
the amount requested and a description of the need for the distribution;

(b) the Committee shall make a determination, in its sole discretion, that the
requested distribution is on account of an Unforeseeable Emergency; and

 

7



--------------------------------------------------------------------------------

(c) the Unforeseeable Emergency cannot be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of assets would not itself cause severe
financial hardship, or (iii) by cessation of deferrals under this Plan.

The amount determined by the Committee as distributable due to an Unforeseeable
Emergency shall be paid within 30 days after the request for the distribution is
approved by the Committee. The value of the Participant’s Account shall be
determined as of the date on which the distribution request was made.

6.4 Valuation Date. In the event that any valuation date contemplated by Section
6.1, Section 6.2 or Section 6.3 is not a business day, then the valuation date
shall be the immediately preceding business day.

6.5 Change in Control. Notwithstanding anything to the contrary in this Article
VI, in the event that a Change in Control occurs that is also a “change in
control” within the meaning of Section 409A, the Participant’s Account balance
shall be distributed to the Participant as soon as administratively possible and
in no event later than 14 days following the occurrence of the Change in
Control. The value of the Participant’s Account shall be determined as of the
date on which the Change in Control occurs.

ARTICLE VII

ADMINISTRATION

7.1 Committee. The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part as it deems appropriate. The
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable.

7.2 Construction and Interpretation. The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which
interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary.

7.3 Compensation, Expenses and Indemnity. The members of the Committee shall
serve without compensation for their services hereunder. The Committee is
authorized at the expense of the Company to employ such legal counsel or other
advisors as it may deem advisable to assist in the performance of its duties
hereunder. Expenses and fees in connection with the administration of the Plan
shall be paid by the Company.

 

8



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and all of the Company’s
assets shall be, and remain, the general unpledged, unrestricted assets of the
Company. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Company that this
Plan be unfunded for purposes of the Code and for purposes of Title I of ERISA.

8.2 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of a Participant’s Accounts shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever.

8.3 Withholding. The Company or its subsidiaries shall have the right to reduce
any payment (or compensation) by the amount of any required tax withholding due
in respect of such compensation.

8.4 Amendment, Modification, Suspension or Termination. The Committee may amend,
modify, suspend or terminate the Plan in whole or in part, except that no
amendment, modification, suspension or termination shall have any retroactive
effect to reduce any amounts allocated to a Participant’s Accounts.

8.5 Governing Law. Except to extent preempted by Federal law, this Plan shall be
governed by and construed in accordance with the internal laws of the State of
Delaware applicable to contracts made and performed wholly within the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

8.6 Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Committee and the
Company and its subsidiaries. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

8.7 Limitation of Rights and Service Relationship; No Uniformity of Treatment.
Neither the establishment of the Plan nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company or its subsidiaries except as provided in
the Plan; and in no event shall the terms of service relationship of any
Participant be modified or in any way be affected by the provisions of the Plan.
There is no obligation for uniformity of treatment of Participants or holders of
Accounts. The terms and conditions of the Plan and the Board’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant (whether or not such Participants are similarly situated).

 

9



--------------------------------------------------------------------------------

8.8 Headings. Headings and subheadings in this Plan are inserted for convenience
of reference only and are not to be considered in the construction of the
provisions hereof.

8.9 Section 409A. All provisions of the Plan shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A of the Code (“Section 409A”). If the Committee determines
that any amounts payable hereunder may be taxable to a Participant under Section
409A, the Company may (i) adopt such amendments to the Plan and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Committee determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by the Plan and/or (ii) take
such other actions as the Committee determines necessary or appropriate to avoid
or limit the imposition of an additional tax under Section 409A; provided, that
neither the Company nor any of its subsidiaries nor any other person or entity
shall have any liability to a Participant or Beneficiary with respect to the tax
imposed by Section 409A. Notwithstanding anything to the contrary herein, if the
period for making a payment under the Plan would cover two taxable years, the
Participant shall not be permitted to elect the year of such payment which
decision shall be made solely by the Company.

 

10